Citation Nr: 1602581	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in March 2008.  In July 2015 and December 2015, the Veteran appeared at hearings before a Decision Review Officer (DRO) at the RO and the undersigned Veterans Law Judge (VLJ), respectively.


FINDINGS OF FACT

1.  Hearing loss did not have its onset during service, did not have its onset within one year of discharge from active service, and was not otherwise caused by active service.
 
2.  To the extent that high frequency hearing loss in the left ear was noted upon the Veteran's entry into service, the evidence does not show an increase in left ear hearing loss during service.

3.  The record, including sworn testimony, shows that the Veteran's tinnitus had its onset during a period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided notice in a letter dated January 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), provided an examination in February 2010, and obtained an opinion in March 2010.  During his July 2015 DRO hearing, the Veteran and his spouse testified that a non-VA ear, nose, and throat physician who treated the Veteran for pneumonia and sinus issues commented that the Veteran's hearing issues may be related to his service.  The Veteran and his spouse indicated, however, that this conversation was not documented in the Veteran's records, and thus, the Board finds that VA need not make efforts to obtain these medical records.  38 U.S.C.A. § 5103A(b).

As acknowledged previously, the Veteran was afforded a hearing before a DRO and the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearings, the DRO and VLJ enumerated the issues on appeal, and with the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, during his July 2015 and December 2015 hearings, the Veteran competently and credibly testified that he was exposed to loud noise while conducting basic combat training during service and he did not always wear hearing protection.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  In addition, during his December 2015 Board hearing, the Veteran testified that his tinnitus had its onset during service and continued thereafter.  He testified that he did not seek medical attention for ringing in his ears during service because he led training activities and had to be present to conduct those activities.  The Board finds that the Veteran's reports are consistent with what is shown on his DD Form 214, which indicates that his primary specialties were that of infantry unit commander and training center unit officer.

During the hearings, he testified that he was not exposed to loud noise post service and has worked in a quiet office environment since service.

The Veteran's November 1971 entrance examination indicates that he had normal ears and ear drums upon his entrance into service.  At that time, the following pure tone thresholds, in decibels, were recorded:


HERTZ
Nov. 1971
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

The November 1971 entrance examination also documents an auditory threshold of 45 decibels at 6000 and 8000 Hertz in the left ear.

The STRs include an April 1974 separation examination report that documents a finding of normal ears and ear drums, and the following pure tone thresholds, in decibels:


HERTZ
Apr. 1974
500
1000
2000
3000
4000
RIGHT
10
5
5
Not Tested
5
LEFT
10
10
10
Not Tested
10

In light of the foregoing, the Board observes that the Veteran did not have hearing loss for VA purposes upon his separation from service in April 1974.

In February 2010, VA provided an examination to assess the Veteran's reported hearing loss and tinnitus.  After documenting his history of in-service exposure to noise from firearms, machine guns, explosions, and similar equipment, the examiner documented the Veteran's subjective complaints of constant ringing in the ears that had onset during service and progressive hearing loss.  The examiner documented speech recognition scores of 96 in the right ear and 86 in the left ear in addition to the following pure tone thresholds, in decibels:


HERTZ
Feb. 2010
500
1000
2000
3000
4000
RIGHT
20
20
45
45
55
LEFT
20
30
65
70
65

The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  In March 2010, the examiner reported that research shows that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of exposure to that particular noise.  Further, the examiner noted that the Veteran entered service with high frequency hearing loss in his left ear and opined that because thresholds did not change significantly during active duty, it is less likely than not that the Veteran's exposure to noise during service caused additional hearing loss or tinnitus.

Right Ear Hearing Loss

After careful review of the evidence, the Board finds that service connection for right ear hearing loss is not warranted.  Because the examiner's conclusion was based upon review of the Veteran's medical history and she offered supporting rationale, the Board finds the examiner's opinion is adequate and probative with regard to whether the Veteran has right ear hearing loss that is related to his service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  Thus, while service connection is not precluded where hearing was within normal limits at separation from service, service connection must be established by submitting evidence of a causal relationship between service and the current disabilities, which, as per the examiner's opinion, does not exist.

The examiner's opinion is not contradicted by any other competent evidence of record.  Although the Veteran has asserted that he has hearing loss that is related to service, he is not shown to have the medical expertise necessary to determine the etiology of his disability.  With no injury or hearing loss shown in the service treatment records, no injury or hearing loss documented on separation examination, and no hearing loss treatment until more than thirty years after service, and a VA examiner opining that the current disability is not etiologically linked to service, the evidence preponderances against the claim, and service connection for right ear hearing loss is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has right ear hearing loss that had its onset during his active service, had its onset during an applicable presumptive period, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

With regard to left ear hearing loss, the Board finds that the November 1971 finding of an auditory threshold of 45 decibels at 6000 Hertz and 8000 Hertz in the left ear fails to show that the Veteran entered service with hearing loss as it is defined by VA regulations.  38 C.F.R. § 3.385.  Further, the November 1971 entrance examination report documents whisper test results of 15/15, bilaterally, and the Veteran's hearing and ears were rated a "1," which represents a high level of fitness.  See generally Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, the Board finds that the Veteran was sound upon entry and his claim for service connection for left ear hearing loss must be denied for the same reasons as expressed for the right ear hearing loss claim.  

To the extent that the November 1971 entrance examination report "notes" high frequency hearing loss in the left ear, the Board finds that the Veteran's left ear hearing loss did not increase in severity during service because hearing abnormalities and hearing loss were not noted upon his separation from service in April 1974.  More specifically, his April 1974 separation examination report shows that he had normal ears and ear drums, documents a rating of "1" with regard to his hearing and ears, and does not show that he had left ear hearing loss for VA purposes upon his separation from service.  Thus, there is no indication that the Veteran had preexisting left ear hearing loss that increased in severity during service, and the presumption of aggravation is not applicable.  Overall, even if the Veteran was not sound upon entry, the evidence fails to show worsening during service.

Again, the Board acknowledges the Veteran's contention that he currently has hearing loss that may be attributed to service, but finds that he is not competent to provide an opinion concerning the etiology of his current disability, as it is a complex medical question that is not answerable by the application of knowledge within the realm of a lay person.

For the foregoing reasons, the Board finds that the claim for service connection for left ear hearing loss must also be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Tinnitus

As noted previously, the Veteran testified under oath that his tinnitus has continued since service and he did not seek medical attention at that time because it would have interfered with his duties.  The Board finds these reports competent and credible.  Thus, notwithstanding a VA examiner's March 2010 opinion that it is less likely than not that the Veteran's exposure to noise during service caused tinnitus, the Board finds that service connection for tinnitus should be granted, as the evidence shows that it had its onset during a period of active service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


